Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  claims 1-4 and 13-17 in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that “there is technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups taken as a whole makes over the prior art”  This is not found persuasive because according to MPEP1850.II if it can be established that technical feature is known, there is lack of unity a posteriori, since the technical feature is not a technical feature that defines contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022.
Information Disclosure Statement
The information disclosure statement filed 05/24/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A legible copy of the reference AX cited under “Other References” has not been provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima et al, Journal of Polymer Science Part A: Polymer Chemistry, Vol. 30, no. 11, 1 October 1992 (1992-10-01), pages 2407-2413.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). The preamble recitation “a draw solute” is a mere statement of use of the composition defined by the body of the claim. Therefore, the preamble is not structurally limiting.
Regarding claim 1, Aoshima teaches an aqueous solution comprising vinyl ether polymer comprising an oxyethylene chain in a side chain (abstract) and having a molecular weight less than 13000 (refer fig. 2 and 3 providing examples of polymers having molecular weights less than 13000).
Regarding claims 2, 3 and 13, Aoshima teaches that the vinyl ether polymer comprises methoxyethyl vinyl ether in polymerized form (refer section “Polymerization of MOVE” on page 2409).
Regarding claim 14, Aoshima teaches that the vinyl ether polymer comprises ethoxyethyl vinyl ether in polymerized form (refer section “Polymerization of EOVE” on page 2410).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima.
Regrading claim 4, Aoshima teaches limitations of claim 1 as set forth above. Aoshima further teaches that polymers having different molecular weights could be prepared by living polymerization at various feed ratios, and further discloses that phase separation temperature decreases with increasing molecular weight of polymers (refer section “Effect of Molecular Weight and Its Distribution” on page 2412). Aoshima also discloses that the phase separation of polymer solution by temperature variation is accompanied by intermolecular and/or intramolecular aggregation of macromolecules which are influenced by polymer concentration, molecular weight and its distribution (refer section “Effect of Molecular Weight and Its Distribution” on page 2412). Therefore, Aoshima establishes that molecular weight of the polymer is a result effective variable and can be modified. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to select molecular weight in range of 700 to 5000 to achieve desired phase separation temperature.
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima, in view of US 2016/0208037 (hereinafter referred as “Yoshida”).
Regarding claims 15-17, Aoshima teaches limitations of claim 1 as set forth above. Aoshima does not teach that the vinyl ether polymer comprises, in polymerized form, ethoxyethoxyethyl vinyl ether; or that the vinyl ether polymer comprises, in polymerized form, methoxyethoxyethoxyethyl vinyl ether; or that the vinyl ether polymer comprises, in polymerized form, at least two of a methoxyethyl vinyl ether, ethoxyethyl vinyl ether, ethoxyethoxyethyl vinyl ether, and/or methoxyethoxyethoxyethyl vinyl ether.
Yoshida teaches a polymer composition comprising vinyl ether polymer having oxyethylene chain which can exert temperature responsiveness, wherein the vinyl ether polymer include 2-methoxyethyl vinyl ether, 2-ethoxyethyl vinyl ether, 2-(2-methoxyethoxy)ethyl vinyl ether, 2-(2-ethoxyethoxy)ethyl vinyl ether, 2-(2-(2-methoxyethoxy)ethoxy)ethyl vinyl ether, 2-(2-(2-ethoxyethoxy)ethoxy)ethyl vinyl ether, 2-(2-(2-(2-methoxyethoxy)ethoxy)ethoxy)ethyl vinyl ether, 4-[2-(vinyloxy)ethoxy]benzoic acid, 4-(vinyloxy)-1-butanol, and isobutyl vinyl ether, and one kind may be used singly or two or more kinds may be used concurrently (abstract, [0010]-[0013], [0078]).
It would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777